Citation Nr: 1025444	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




INTRODUCTION

The Veteran served on active duty from February 1969 to January 
1971.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the VA RO in 
Lincoln, Nebraska.

(The decision below addresses the claim of service connection for 
a right shoulder disability.  The claims of service connection 
for a right elbow disability and a back disability are addressed 
in a remand that follows the decision.)


FINDING OF FACT

The Veteran likely has right shoulder impingement syndrome and 
partial rotator cuff tear with degenerative changes that are due 
to injury sustained while on active duty.


CONCLUSION OF LAW

The Veteran has right shoulder impingement syndrome and partial 
rotator cuff tear with degenerative changes that are the result 
of injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

The Veteran contends that he injured his right shoulder in 
service while loading a howitzer that fired 95-to-100 pound 
shells.  Although the available service medical records do not 
mention such an injury, and while the Veteran completed a Report 
of Medical History at separation from service in which he noted 
no history of a "painful or 'trick' shoulder," other records 
suggest that the Veteran has had problems with his right shoulder 
since a 1970 injury.  In a March 2009 letter, T.J. Connolly, 
M.D., indicates that the Veteran reported having pain since the 
1970 injury.  It was specifically noted that the Veteran felt an 
acute "pop" and had experienced pain since then with overhead 
activities and lifting.  Dr. Connolly opined that it was at least 
as likely as not that the Veteran's original right shoulder 
injury was sustained in 1970, just as the Veteran reported.  Dr. 
Connolly noted that patients can be injured and thereafter 
experience lingering pain that worsens with time.  A 2006 record 
was mentioned, which record had shown degenerative changes and a 
partial rotator cuff tear.  (A June 27, 2006, report from 
Nebraska Orthopaedic and Sports Medicine shows right shoulder 
impingement syndrome.)

The Veteran testified in April 2010 that his right shoulder 
disability had been a chronic problem since the in-service 
injury.  He reported that, when injured during service, he went 
to a medic and was treated with Motrin.  

The Board finds that a grant of service connection is warranted 
for right shoulder impingement syndrome and partial rotator cuff 
tear with degenerative changes.  The Veteran's testimony is 
consistent with the report he gave to Dr. Connolly and with his 
military occupation specialty in field artillery.  Although the 
service treatment records do not reflect the injury as recounted 
by the Veteran, on balance the evidence appears to be in relative 
equipoise on the question of in-service incurrence.  
Consequently, with resolution of reasonable doubt in the 
Veteran's favor, a grant of service connection is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for right shoulder impingement syndrome and 
partial rotator cuff tear with degenerative changes is granted.


REMAND

With respect to the Veteran's claims of service connection for a 
back disability and right elbow disability, the Veteran asserts 
that his back and right elbow were also hurt when loading 
artillery shells; however, no medical opinion evidence has been 
obtained.  (Dr. Connolly limited his opinion to the right 
shoulder.)  Given the Veteran's account of what happened during 
service and because of his testimony of continuity of symptoms 
since service, an examination is required to obtain medical 
opinion evidence.  38 C.F.R. § 3.159 (2009).  

As with the right shoulder, the service treatment records do no 
specifically mention a back or right elbow injury, but his entry 
examination report includes a reference to "mild bulging-L2."  
The examiner should consider this record entry in arriving at a 
medical opinion.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should schedule a VA 
examination so that medical opinion 
evidence can be obtained regarding the 
Veteran's claims of service connection 
for a back disability and a right elbow 
disability.  The examiner should be asked 
to review the claims file, including the 
service treatment records, take a 
detailed history from the Veteran 
regarding the onset and continuation of 
any symptoms, examine the Veteran, and 
provide an opinion as to the medical 
probabilities that any diagnosed back or 
right elbow disability is attributable to 
the Veteran's period of military service.  
(The reference to "mild bulging-L2" 
made in September 1968 should be 
explained in the context of the 
examiner's opinion, as should the 
Veteran's testimony regarding injury and 
continued symptoms since service.  The 
examiner should explicitly state whether 
there was any chronic worsening during 
service of a pre-existing disease 
process.)  A detailed explanation for the 
examiner's opinions should be set forth.

2.  The AOJ should ensure that the 
examination report complies with the 
instructions of this remand.  Any 
deficiency should be returned to the 
examiner for corrective action.

3.  The AOJ should thereafter re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, a supplemental statement of the 
case should be issued and the Veteran 
should be given opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


